

116 HR 2785 IH: Community Broadband Act of 2019
U.S. House of Representatives
2019-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2785IN THE HOUSE OF REPRESENTATIVESMay 16, 2019Ms. Eshoo (for herself, Mr. Khanna, Mr. Thompson of California, and Ms. Pingree) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Telecommunications Act of 1996 to preserve and protect the ability of State and local
			 governments and public-private partnerships to provide broadband services.
	
 1.Short titleThis Act may be cited as the Community Broadband Act of 2019. 2.State, local, and public-private partnership broadband servicesSection 706 of the Telecommunications Act of 1996 (47 U.S.C. 1302) is amended—
 (1)by redesignating subsection (d) as subsection (e) and inserting after subsection (c) the following:  (d)State, local, and public-Private partnership advanced telecommunications capability and services (1)In generalNo State statute, regulation, or other State legal requirement may prohibit or have the effect of prohibiting any public provider or public-private partnership provider from providing, to any person or any public or private entity, advanced telecommunications capability or any service that utilizes the advanced telecommunications capability provided by such provider.
						(2)Antidiscrimination safeguards
 (A)Public providersTo the extent any public provider regulates competing private providers of advanced telecommunications capability or services that utilize advanced telecommunications capability, such public provider shall apply its ordinances and rules without discrimination in favor of itself or any provider that it owns of services that utilize advanced telecommunications capability.
 (B)Public-private partnership providersTo the extent any State or local entity that is part of a public-private partnership provider regulates competing private providers of advanced telecommunications capability or services that utilize advanced telecommunications capability, such State or local entity shall apply its ordinances and rules without discrimination in favor of such public-private partnership provider or any provider that such State or local entity or public-private partnership provider owns of services that utilize advanced telecommunications capability.
 (3)Savings clauseNothing in this subsection shall exempt a public provider or public-private partnership provider from any Federal or State telecommunications law or regulation that applies to all providers of advanced telecommunications capability or services that utilize such advanced telecommunications capability.; and
 (2)in subsection (e), as redesignated— (A)in the matter preceding paragraph (1), by striking this subsection and inserting this section; and
 (B)by adding at the end the following:  (3)Public providerThe term public provider means a State or local entity that provides advanced telecommunications capability, or any service that utilizes such advanced telecommunications capability, to any person or public or private entity.
 (4)Public-private partnership providerThe term public-private partnership provider means a public-private partnership, between a State or local entity and a private entity, that provides advanced telecommunications capability, or any service that utilizes such advanced telecommunications capability, to any person or public or private entity.
 (5)State or local entityThe term State or local entity means a State or political subdivision thereof, any agency, authority, or instrumentality of a State or political subdivision thereof, or an Indian tribe (as defined in section 4(e) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304(e)))..
				